

[acebanner.jpg]


Policyholder: Accident Benefits for Motorola Solutions, Inc.


Policy Number: ADD N04156870


Term of Coverage: January 1, 2016 to January 1, 2017


You are a Covered Person and eligible for coverage under the plan, if you are in
the eligible class defined below. For benefits to be payable the Policy must be
in force, the required premium must be paid and you must be engaging in one of
the Covered Activities described below. If you are not in Active Service on the
date your insurance would otherwise be effective, it will go into effect on the
date you return to Active Service.


Class Description: All Non-employee Directors of the Policyholder.


Your Dependents (your lawful spouse and unmarried children, subject to the age
limits shown in the Policy) are also covered, if they are traveling with you.


Period of Coverage: You will be insured on the later of the Policy Effective
Date or the date that you become eligible. Your coverage will end on the
earliest of the date: 1) the Policy terminates; 2) you are no longer eligible;
or 3) the period ends for which the required premium is paid. Dependents
coverage will end on the earliest of the date: 1) he or she is no longer a
Dependent; 2) your coverage ends; or 3) the period ends for which the required
premium is paid.


Covered Activities


Exposure & Disappearance - Coverage includes exposure to the elements after the
forced landing, stranding, sinking, or wrecking of a vehicle in which you were
traveling. You are presumed dead if you are in a vehicle that disappears, sinks,
or is stranded or wrecked on a trip covered by this Policy; and the body is not
found within one year of the Covered Accident.


24-Hour Coverage - We will pay the benefits described in the Policy when you
suffer a Covered Accident any time while insured by the Policy. Unless otherwise
specified, We will pay benefits only once for a Covered Accident.


Felonious Assault - The Covered Accident must: 1) take place on the
Policyholder’s premises; 2) be in the course of your job; and, 3) be caused by
or result directly and independently from a Felonious Assault, as defined below.
The assault must be inflicted by a person other than another person covered by
the Policy, your Immediate Family Member, or Household Member. A police report
detailing the Felonious Assault must be provided.


The Covered Accident must occur during any of the following: 1) actual or
attempted robbery or holdup; or 2) actual or attempted kidnapping; or 3) any
other type of intentional assault that is a crime classified as a felony by the
governing statute or common law in the state where the assault occurred.
“Felonious Assault” means a criminal act or an act of physical violence against
a person covered by this Policy. “Immediate Family Member” means your parent,
sister, brother, husband, wife, or children. “Household Member” means a person
who maintains residence at the same address as you.


Hijacking and Air Piracy - The Covered Accident must: 1) take place during the:
a) hijacking of an Aircraft; b) air piracy; or c) unlawful seizure or attempted
seizure of an Aircraft; and 2) take place while you are in the course of the
Policyholder’s business. Coverage begins with the onset of the hijacking or air
piracy and continues while you are subject to the control of the person or
persons responsible for the hijacking/air piracy and during travel directly to
your home or scheduled destinations. “Hijacking” or “Air Piracy,” as used here,
means the unlawful seizure or wrongful exercise of control of an aircraft or
conveyance, or the crew thereof, in which you are traveling solely as a
passenger.


Owned, Leased, or Controlled Aircraft - The Covered Accident must take place
while: 1) you are riding in, or getting on or off of, a covered aircraft; or 2)
as a result of you being struck by a covered aircraft. 3) away from the
Policyholder's premises in your city of permanent assignment; 4) on business for
the Policyholder; and 5) in the course of the Policyholder's business.



CL2 Page 1
EXHIBIT



--------------------------------------------------------------------------------



This coverage will start at the actual start of the trip. It does not matter
whether the trip starts at your home, place of work, or other place. It will end
on the first of the following dates to occur: 1) the date you return to your
home; 2) the date you return to your place of work; or 3) the date your Personal
Deviation is more than 14 day(s). “Personal Deviation” means: 1) an activity
that is not reasonably related to the Policyholder's business; and 2) not
incidental to the purpose of the trip. An aircraft will be deemed “controlled”
by the Policyholder if the Policyholder may use it for more than 10 straight
days, or more than 15 days in any year.


Aircraft Restrictions - If the Covered Accident happens while you are riding in,
or getting on or off of, an aircraft, We will pay benefits, but only if: 1) you
are riding as a passenger only, and not as a pilot or member of the crew (except
as provided by the Policy); and 2) the aircraft has a valid certificate of
airworthiness; and 3) the aircraft is flown by a pilot with a valid license; and
4) the aircraft is not being used for: (i) crop dusting, spraying, or seeding;
firefighting; skywriting; skydiving or hang gliding; pipeline or power line
inspection; aerial photography or exploration; racing, endurance tests, stunt or
acrobatic flying; or (ii) any operation which requires a special permit from the
FAA, even if it is granted (this does not apply if the permit is required only
because of the territory flown over or landed on). 5) the aircraft is a military
transport aircraft flown by the U.S. Military Airlift Command (MAC), or similar
air transport service of another country.


Relocation - The Covered Accident must take place while you are traveling on a
Relocation Trip at the expense and direction of the Policyholder. “Relocation
Trip” means a trip in connection with your transfer or proposed transfer by the
Policyholder to a new worksite.


This coverage will start at the actual start of the trip. It does not matter
whether the trip starts at your home, place of work, or other place. It will end
on the first of the following dates to occur: 1) the date you return to your
home; 2) the date you return to your place of work; or 3) the date your Personal
Deviation is more than 14 day(s). “Personal Deviation” means: 1) an activity
that is not reasonably related to the Policyholder’s business; and 2) not
incidental to the purpose of the trip.


Terrorism - The Covered Accident must: 1) take place while you are on the
Policyholder’s premises, or in the course of a) the Policyholder’s business
and/or b) your job; and, 2) be caused by or results directly and independently
from Terrorism or Terrorist Act, as defined below.


“Terrorism or Terrorist Acts” means an activity that: 1) involves any violent
act or any act dangerous to human life and that threatens or causes Injury to
persons; and 2) appears to be in any way intended to: a) intimidate or coerce a
civilian population; or b) disrupt any segment of a nation's economy; or c)
influence the policy of a government by intimidation or coercion; or d) affect
the conduct of a government by mass destruction, assassination, kidnapping, or
hostage taking; or e) respond to governmental action or policy. It includes any
incident declared to be an act of terrorism by an official, department, or
agency that has been specifically authorized by federal statute to make such a
determination. It shall also include the use of any nuclear weapon or device or
the emission, discharge, dispersal, release, or escape of any solid liquid or
gaseous chemical or biological agent.




Description of Benefits


Aggregate Limit - We will not pay more than per Covered Accident: $15,000,000;
for all losses. If, in the absence of this provision, We would pay more than
this amount for all losses under the policy, then the benefits payable to each
person with a valid claim will be reduced proportionately.


Accidental Death and Dismemberment Benefits - If your Injury results, within 365
days from the date of a Covered Accident, in any one of the losses shown below,
We will pay the Benefit Amount shown below for that loss. Your Principal Sum is
$500,000. Your spouse’s Principal Sum is $50,000. Your child’s Principal Sum is
$25,000. If multiple losses occur, only one Benefit Amount, the largest, will be
paid for all losses due to the same Covered Accident.


Schedule of Covered Losses
Covered Loss Benefit Amount


Life
........................................................................................................................
100% of the Principal Sum Two or more
Members..........................................................................................
100% of the Principal Sum
Quadriplegia..........................................................................................................
100% of the Principal Sum One Member
...........................................................................................................
50% of the Principal Sum Hemiplegia
..............................................................................................................
75% of the Principal Sum Paraplegia
...............................................................................................................
75% of the Principal Sum

CL2 Page 2
EXHIBIT



--------------------------------------------------------------------------------



Thumb and Index Finger of the Same Hand
.......................................................... 25% of the Principal
Sum


“Quadriplegia” means total Paralysis of both upper and lower limbs. “Hemiplegia”
means total Paralysis of the upper and lower limbs on one side of the body.
“Paraplegia” means total Paralysis of both lower limbs or both upper limbs.
“Paralysis” means total loss of use. A Doctor must determine the loss of use to
be complete and not reversible at the time the claim is submitted.


“Member” means Loss of Hand or Foot, Loss of Sight, Loss of Speech and Loss of
Hearing. “Loss of Hand or Foot” means complete Severance through or above the
wrist or ankle joint. “Loss of Sight” means the total, permanent Loss of Sight
of one eye. “Loss of Speech” means total and permanent loss of audible
communication that is irrecoverable by natural, surgical or artificial means.
“Loss of Hearing” means total and permanent Loss of Hearing in both ears that is
irrecoverable and cannot be corrected by any means. “Loss of a Thumb and Index
Finger of the Same Hand” means complete Severance through or above the
metacarpophalangeal joints of the same hand (the joints between the fingers and
the hand). “Severance” means the complete separation and dismemberment of the
part from the body.


Coma Benefit - We will pay 1% of the Principal Sum per month up to 11 months and
thereafter in a lump sum of 100% of the Principal Sum if you become Comatose
within 31 days of a Covered Accident and remain in a Coma for at least 31 days.
We reserve the right, at the end of the first 31 days of Coma, to require proof
that you remain Comatose. This proof may include, but is not limited to,
requiring an independent medical examination at Our expense. Monthly payments
will end on the first of the following dates: 1) the end of the month in which
you die; 2) the end of the 11th month for which this benefit is payable; 3) the
end of the month in which you recover from the Coma.


You are deemed “Comatose” or in a “Coma” if you are in a profound stupor or
state of complete and total unconsciousness, as the result of a Covered
Accident.


Disability Benefit (Partial Disability) - We will pay 1.5% of the lesser of
Annual Salary or $1,000,000 for 50 weeks, if you are Partially Disabled as a
direct result of, and from no other cause but, a Covered Accident. Temporary
Total Disability or Partial Disability must begin within 180 days from the date
of your Covered Accident. Disability Benefits will begin when: 1) the applicable
Benefit Waiting Period of 7 days is satisfied; and 2) you provide satisfactory
proof of Permanent Total Disability or Partially Disability to Us. Benefit
Payments will end on the first of the following dates: 1) the date you die; or
2) the date you are no longer Partially Disabled; or 3) the date the Maximum
Benefit Period of 365 days ends; or 4) the date you fail to submit satisfactory
proof of continuing Partial Disability.


“Partial Disability” or “Partially Disabled” means you are able to work after a
period for which Total Disability benefits are payable under the Policy, but are
not: 1) able to perform all the material duties of your occupation; and 2) able
to earn more than 60% in gross earnings per month.


Disability Benefit (Permanent Total Disability) (Does not apply to Dependents) -
We will pay 100% of the Principal Sum if you are under age 70 and Permanently
Totally Disabled as a direct result of, and from no other cause but, a Covered
Accident. Permanent Total Disability must begin within 365 days from the date of
your Covered Accident. Disability Benefits will begin when: 1) the applicable
Benefit Waiting Period of 365 days is satisfied; and 2) you provide satisfactory
proof of Permanent Total Disability to Us.


“Total Disability” or “Totally Disabled” means, due to an Injury from a Covered
Accident, you: 1) if employed, cannot do any work for which you are, or may
become, qualified by reason of education, experience or training; and 2) if not
employed, cannot perform the normal and customary activities of a healthy person
of like age and sex. “Permanent Total Disability” or “Permanently Totally
Disabled” means you are Totally Disabled and are expected to remain so disabled,
as certified by a Doctor, for the rest of your life. Permanent Total Disability
must be the result of the same Covered Accident that caused the Total
Disability.


Emergency Medical Benefits - We will pay up to $10,000 for Covered Expenses
incurred for emergency medical services to treat you if you: 1) suffer a Medical
Emergency during the course of a Trip; and 2) are traveling 100 miles or more
away from your place of permanent residence. Covered Expenses include expenses
for guarantee of payment to a medical provider, Hospital or treatment facility.
Benefits for these Covered Expenses will not be payable unless the charges
incurred: 1) are Medically Necessary and do not exceed the charges for similar
treatment, services or supplies in the locality where the expense is incurred;
and 2) do not include charges that would not have been made if there were no
insurance. Benefits will not be payable unless We authorize in writing, or by an
authorized electronic or telephonic means, all expenses in advance, and services
are rendered by Our assistance provider.

CL2 Page 3
EXHIBIT



--------------------------------------------------------------------------------



Emergency Medical Evacuation Benefit - We will pay 100% of Covered Expenses
incurred for your medical evacuation if you: 1) suffer a Medical Emergency
during the course of the Trip; 2) require Emergency Medical Evacuation; and 3)
are traveling 100 miles or more away from your place of permanent residence.
Covered Expenses; 1) Medical Transport: expenses for transportation under
medical supervision to a different hospital, treatment facility or to your place
of residence for Medically Necessary treatment in the event of your Medical
Emergency and upon the request of the Doctor designated by Our assistance
provider in consultation with the local attending Doctor. 2) Dispatch of a
Doctor or Specialist: the Doctor’s or specialist’s travel expenses and the
medical services provided on location, if, based on the information available,
your condition cannot be adequately assessed to evaluate the need for transport
or evacuation and a doctor or specialist is dispatched by Our service provider
to your location to make the assessment. 3) Return of Dependent Child(ren):
expenses to return each Dependent child who is under age 18 to his or her
principal residence if a) you are age 18 or older; and b) you are the only
person traveling with the minor Dependent child(ren); and c) you suffer a
Medical Emergency and must be confined in a Hospital. 4) Escort Services:
expenses for an Immediate Family Member or companion who is traveling with you
to join you during your emergency medical evacuation to a different hospital,
treatment facility or your place of residence.


Benefits for these Covered Expenses will not be payable unless: 1) the Doctor
ordering the Emergency Medical Evacuation certifies the severity of your Medical
Emergency requires an Emergency Medical Evacuation; 2) all transportation
arrangements made for the Emergency Medical Evacuation are by the most direct
and economical conveyance and route possible; 3) the charges incurred are
Medically Necessary and do not exceed the Usual and Customary Charges for
similar transportation, treatment, services or supplies in the locality where
the expense is incurred; and 4) do not include charges that would not have been
made if there were no insurance.


Benefits will not be payable unless We authorize in writing, or by an authorized
electronic or telephonic means, all expenses in advance, and services are
rendered by Our assistance provider. In the event you refuse to be medically
evacuated, we will not be liable for any medical expenses incurred after the
date medical evacuation is recommended.


Rehabilitation Benefit - We will pay $50,000 if you suffer an Accidental
Dismemberment covered under the Policy and you are participating in a
Rehabilitation Program that is prescribed by a Doctor. Benefits are payable for:
1) the facility providing the Rehabilitation Program in which you are
participating; and 2) Immediate Family Members who incur expenses for travel to
and from the location at which you are participating in a Rehabilitation Program
provided actual receipts are submitted with the claim.


Benefits will end when the first of the following events occur: 1) the date you
complete the Rehabilitation Program; and 2) the date you die.


“Immediate Family Member” means your parent, grandparent, spouse, child,
brother, sister, or in-laws. “Rehabilitation Program” means a specialized,
intensive program for rehabilitation or assimilation at an accredited medical
facility specializing in research, surgery, and training of persons with
Accidental Dismemberment Covered Losses as outlined in the Schedule of Covered
Losses.


Repatriation of Remains Benefit - We will pay 100% of Covered Expenses for
preparation and return of your body to your home if you die as a result of a
Medical Emergency while traveling 100 miles or more away from your place of
permanent residence. Covered expenses include: 1) expenses for embalming or
cremation; 2) the least costly coffin or receptacle adequate for transporting
the remains; 3) transporting the remains; and 4) Escort Services which include
expenses for an Immediate Family Member or companion who is traveling with you
to join your body during the repatriation to your place of residence.


All transportation arrangements must be made by the most direct and economical
route and conveyance possible and may not exceed the Usual and Customary Charges
for similar transportation in the locality where the expense is incurred.
Benefits will not be payable unless We authorize in writing, or by an authorized
electronic or telephonic means, all expenses in advance, and services are
rendered by Our assistance provider.


Seatbelt and Airbag Benefit - We will pay $25,000 when you die or are
dismembered from Injuries sustained while wearing a seatbelt and operating or
riding as a passenger in an Automobile. An additional $10,000 if you were also
positioned in a seat protected by a properly-functioning and properly deployed
Supplemental Restraint System (Airbag). Verification of proper use of the
seatbelt at the time of the Covered Accident and that the Supplemental Restraint
System properly inflated upon impact must be a part of an official police report
of the Covered Accident or be certified, in writing, by the investigating
officer(s) and submitted with your claim to Us. If such certification or police
report is not available or it is unclear whether you

CL2 Page 4
EXHIBIT



--------------------------------------------------------------------------------



were wearing a seatbelt or positioned in a seat protected by a properly
functioning and properly deployed Supplemental
Restraint System, We will pay $1,000 to your beneficiary.


In the case of a child, seatbelt means a child restraint, as required by state
law and approved by the National Highway Traffic Safety Administration, properly
secured and being used as recommended by its manufacturer for children of like
age and weight at the time of the Covered Accident. "Supplemental Restraint
System" means an airbag that inflates upon impact for added protection to the
head and chest areas. "Automobile" means a self-propelled, private passenger
motor vehicle with four or more wheels that is a type both designed and required
to be licensed for use on the highway of any state or country. Automobile
includes, but is not limited to, a sedan, station wagon, sport utility vehicle,
or a motor vehicle of the pickup, van, camper, or motor-home type. Automobile
does not include a mobile home or any motor vehicle that is used in mass or
public transit.


Special Adaptation Benefit - We will pay 10% of the Principal Sum up to $10,000,
if you suffer a “Presumptive Disability” and require a special housing
adaptation or a special Vehicle to accommodate the disability. Benefits will not
be payable unless your Doctor certifies them as necessary. “Presumptive
Disability” means We will presume you are Totally Disabled if you suffer the
complete and irrecoverable loss of sight of both eyes, speech, hearing in both
ears, or of any two limbs, hands or feet, provided the loss occurs within one
year of the Covered Accident. “Vehicle” means a private passenger land motor
vehicle. It includes automobiles, vans, and four wheel drive vehicles. It does
not include a vehicle used for farming, commercial business, racing or any type
of competitive speed event.


Special Counseling Benefit - We will pay $100 per session for up to 10
counseling sessions for mental health counseling to assist you in dealing with a
Covered Loss, if you suffer a Covered Loss for which benefits are payable; and
obtain mental health counseling. The Maximum Amount for this benefit is $1,000
per Covered Loss.


Exclusions and Limitations: We will not pay benefits for any loss or Injury that
is caused by, or results from:
• intentionally self-inflicted Injury.
• suicide or attempted suicide.
• war or any act of war, whether declared or not (except as provided by the
Policy).
•
a Covered Accident that occurs while on active duty service in the military,
naval or air force of any country or international organization. Upon Our
receipt of proof of service, We will refund any premium paid for this time.
Reserve or National Guard active duty training is not excluded unless it extends
beyond 31 days.

•
sickness, disease, bodily or mental infirmity, bacterial or viral infection, or
medical or surgical treatment thereof, except for any bacterial infection
resulting from an accidental external cut or wound or accidental ingestion of
contaminated food.



This insurance does not apply to the extent that trade or economic sanctions or
regulations prohibit Us from providing insurance, including, but not limited to,
the payment of claims.


War Risk Coverage: We will pay benefits for Covered Losses due to Covered
Accidents resulting from war or acts of war anywhere in the world, except the
following countries:
• the United States
• The Covered Person’s Home Country
• The Covered Person’s Country of Permanent Assignment


The war exclusion is deleted to the extent coverage is provide by the terms and
conditions of War Risk Coverage.


“Home Country” means a country from which you hold a passport. If you hold
passports from more than one Country, your Home Country will be the country that
you declared to Us in writing as your Home Country.


“Country of Permanent Assignment” means a country, other than your Home Country,
in which the Policyholder requires you to work for a period of time that exceeds
180 continuous days.


We will not pay more than $15,000,000 per occurrence for war risk benefits. This
limit shall apply to Injuries sustained from all acts of war in a consecutive
72-hour period. If but for this limit We would pay more than $15,000,000, then
the benefits We will pay to each Covered Person will be reduced in the same
proportion, so that the total amount We will pay for war risk coverage is
$15,000,000.




Definitions: “Covered Accident” means an accident that occurs while coverage is
in force for you and results directly of all other causes in a loss or Injury
covered by the Policy for which benefits are payable. “Covered Person” means any
eligible

CL2 Page 5
EXHIBIT



--------------------------------------------------------------------------------



person for whom the required premium is paid. “Injury” means accidental bodily
harm sustained by you that results directly from all other causes from a Covered
Accident. All injuries sustained by one person in any one Covered Accident,
including all related conditions and recurrent symptoms of these injuries, are
considered a single Injury. “Medical Emergency” means a condition caused by an
Injury or Sickness that manifests itself by symptoms of sufficient severity that
a prudent lay person possessing an average knowledge of health and medicine
would reasonably expect that failure to receive immediate medical attention
would place the health of the person in serious jeopardy. “Sickness” means an
illness, disease or condition that causes a loss for which you incur medical
expenses while covered under this Policy. All related conditions and recurrent
symptoms of the same or similar condition will be considered one Sickness.
“Trip” means travel by air, land, or sea from your Home Country. “We, Our, Us”
means the insurance company underwriting this insurance or its authorized agent.


You must notify ACE USA within 90 days of an Accident or Loss. If notice cannot
be given within that time, it must be given as soon as reasonably possible. This
notice should identify you, your employer, and the Policy Number.
Policy Number: ADD N04156870, Underwritten by ACE American Insurance Company,
436 Walnut Street, Philadelphia, PA
19106


Contact Information: For customer service, eligibility verification, plan
information, or to file a claim, contact: ACE USA at 800-336-0627 (from inside
the U.S.) or 302-476-6194 (from outside the U.S.); fax 302-467-6154 for claims
or inquiries or e-mail diane.basa@acegroup.com. Mail claims to: ACE USA, PO Box
15417, Wilmington, DE 19850. For medical evacuation, repatriation, or other
assistance services call: Europ Assistance at 800-243-6124 (inside the U.S.) or
call collect 202-659-7803 (from outside the U.S.) or e-mail
OPS@europassistance-usa.com.


To access ACE’s Travel Assistance Website go to www.acetravelassistance.com and
enter your user ID and password (shown on your Travel Assistance ID card).


Travel Assistance Services: In addition to the insurance protection provided by
this plan, ACE USA has arranged with
Europ Assistance USA to provide you with access to its travel assistance
services around the world. These services include:
•
Medical Assistance including referral to a doctor or medical specialist, medical
monitoring when you are hospitalized, emergency medical evacuation to an
adequate facility, medically necessary repatriation, and return of mortal
remains.

•
Personal Assistance including pre-trip medical referral information and while
you are on a trip: emergency medication, embassy and consular information, lost
document assistance, emergency referral to a lawyer, translator or interpreter
access, medical benefits verification, and medical claims assistance.

•
Travel Assistance including emergency travel arrangements, arrangements for the
return of your traveling companion or dependents, and vehicle return.

• Access to a secure, web-based system for tracking global threats and health or
location based risk intelligence.
•
Crisis hotline and on the ground security assistance to help address safety
concerns or to secure immediate assistance while traveling.



When you call, please be prepared with the following information: 1) name of
caller, phone number, fax number, and relationship to the Covered Person; 2)
Covered Person’s name, age, sex, and the policy number for your insurance plan,
and your Plan Number (01AH585); 3) a description of the insured’s condition; 4)
name, location, and telephone number of the hospital or other service provider;
and 5) other insurance information including health insurance, workers’
compensation, or auto insurance if the insured was involved in an accident.


This information provides you with a brief outline of the services available to
you. These services are subject to the terms and conditions of the Policy under
which you are insured. A third party vendor may provide services to you. Europ
Assistance makes every effort to refer you to appropriate medical and other
service providers. It is not responsible for the quality or results of service
provided by independent providers. In all cases, the medical provider, facility,
legal counsel, or other professional service provider suggested by Europ
Assistance are not employees or agents of Europ Assistance and the choice of
provider is yours alone. Europ Assistance assumes no liability for the services
provided to you under this arrangement, nor is it liable for any negligence or
other wrongful acts or omissions of any of the legal or health care
professionals providing services to you. Travel assistance services are not
available if your coverage under the Policy providing insurance benefits is not
in effect.


This Description of Coverage is a brief description of the important features of
the insurance plan. It is not a contract of insurance. The terms and conditions
of coverage are set forth in the Policy issued to your employer. The Policy is
subject to the laws of the state in which it was issued. Coverage may not be
available in all states or certain terms or conditions may be different if
required by state law. Please keep this information as a reference.

CL2 Page 6
EXHIBIT



--------------------------------------------------------------------------------





































































































































CL2 Page 7
EXHIBIT

CL2 Page 7
EXHIBIT

